PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,159,349
Issue Date: October 26, 2021
Application No. 16/958,300
Filing or 371(c) Date: 26 Jun 2020
For:  METHOD FOR ESTIMATING THE CHANNEL BETWEEN A TRANSCEIVER AND A MOBILE COMMUNICATING OBJECT

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed, November 15, 2021, to correct the spelling of the inventor and applicant1 “Rikke Apelfrodj” to – “Rikke Apelfrojd” --.  

The petition is GRANTED.

Office records have been corrected to reflect the correct spelling of the above-named inventor and applicant.  

The issue fee in this case was paid on October 26, 2021.  Therefore, the printing of the patent has progressed to the point where the correct spelling of the inventor and applicant’s name could not be included on the front page of the Letters Patent. The certificate of correction pursuant to the provisions of 37 CFR 1.323 and pay the required fee of $160 has been received.

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 certificate of correction fee has been assessed to petitioner’s credit card.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.
	
The Certificates of Correction Branch will be notified of this decision granting this petition and directing issuance of the requested Certificate of Correction.


/TERRI S JOHNSON/Paralegal Specialist, OPET